DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION 
      The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 



(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 



Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a determination unit …, and an analysis unit …, as described in claim 13; a pre-distortion unit … as described in claim 15.


 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
 
Claim Objections
Claim 1 objected to because of the following informalities:  Claim 1 recites the limitation “the output signals” in line 4. However, it appears that this limitation was written by accident instead of “the subsequence of output signals” i.e. as previously disclosed and for consistency. Appropriate correction is required.

Claim 2 objected to because of the following informalities:  Claim 2 recites the limitation “the transmitter” in line 1. However, it appears that this limitation was written by accident instead of “the optical transmitter” i.e. as previously disclosed and for consistency. Appropriate correction is required.

Claim 4 objected to because of the following informalities:  Claim 4 recites the limitation “the output signals” in line 2. However, it appears that this limitation was written by accident instead of “the subsequence of output signals” i.e. as previously disclosed and for consistency. Appropriate correction is required.

Claim 5 objected to because of the following informalities:  Claim 5 recites the limitation “the output signals” in line 3. However, it appears that this limitation was written by accident instead of “the subsequence of output signals” i.e. as previously disclosed and for consistency. Appropriate correction is required.

Claim 13 objected to because of the following informalities:  Claim 13 recites the limitation “the output signals” in line 4. However, it appears that this limitation was written by accident instead of “the subsequence of output signals” i.e. as previously disclosed and for consistency. Appropriate correction is required.

Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 recites the limitation "the information" in line 9. However, there is insufficient antecedent basis for this limitation in the claim.

Claim 13 recites the limitation "the information" in line 9. However, there is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-11 and 13-15 rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Conroy et al (US Pub 20100080570).

Regarding Claim 1, Conroy discloses a method for determining a model representation for an optical transmitter, comprising: 
determining a quantity of a subsequence of output signals of an optical transmitter (Fig 2, Fig 6, paragraphs [20][21][23][38] where a system 202 with a 
determining a model representation for the optical transmitter based on the determined quantity (Fig 2, Fig 3A, Fig 6, paragraphs [20][21][23][26][27] where the system 202 with the determination unit (e.g. 248) determines a model representation (i.e. a Timing Voltage as shown in Fig 3A) for the optical transmitter 200 based on the determined quantity (intensity));     
wherein the quantity only represents a part of the information encoded in the subsequence of the output signals (Fig 2, Fig 3A, Fig 6, paragraphs [20][21][23] where the quantity (intensity) only represents a part of information encoded in the subsequence of output signals (Ix, Qx, Iy, Qy) (e.g. at 246)).   

Regarding Claim 2, Conroy also discloses the method wherein the transmitter encodes information transmitted in at least one polarization either in phase or in a combination of amplitude and phase (Fig 2, Fig 3A, Fig 6, paragraphs [20][21] where the optical transmitter 200 encodes information transmitted in two polarizations (i.e. x and y) and with components having an in-phase (i.e. Ix and Iy)). 

Regarding Claim 3, Conroy also discloses the method wherein the quantity pertains to a power or an intensity of the subsequence of output signals (Fig 2, Fig 3A, Fig 6, paragraphs [20][21][23] where the quantity (intensity) pertains to an intensity of the subsequence of output signals (Ix, Qx, Iy, Qy) (e.g. at 246)).  
 
Regarding Claim 4, Conroy also discloses the method wherein the only physical parameter of the output signals used for determining the model representation is the determined power or intensity, respectively (Fig 2, Fig 3A, Fig 6, paragraphs [20][21][23][26][27] where the only physical parameter of the subsequence of output signals (Ix, Qx, Iy, Qy) (e.g. at 246) used for determining the model representation (i.e. a Timing Voltage as shown in Fig 3A) is the determined intensity). 

Regarding Claim 5, Conroy also discloses the method wherein the model representation is not based on determining polarization information and/or phase information of the output signals (Fig 2, Fig 3A, Fig 6, paragraphs [20][21][23][26][27] where the model representation (i.e. a Timing Voltage as shown in Fig 3A) is not based on determining polarization information of the output signals (Ix, Qx, Iy, Qy) (e.g. at 246)).   
   
Regarding Claim 6, Conroy also discloses the method wherein the model representation models a skew and/or a delay of the input signals (Fig 2, Fig 3A, Fig 6, paragraphs [20][21][23][26][27] where the model representation (i.e. a Timing Voltage 

Regarding Claim 8, Conroy also discloses the method further comprising: determining a pre-distortion map from the model representation (Fig 2, Fig 3A, Fig 6, paragraphs [20][21][23][26][27] where the system 202 with the determination unit (e.g. 248) determines a pre-distortion map (i.e. a correspondence between each of Ix skew 204 and T1, Qx skew 212 and T2, Iy skew 220 and T3 and Qy skew 228 and T4) from the model representation (i.e. a Timing Voltage as shown in Fig 3A)).   
 
Regarding Claim 9, Conroy also discloses the method further comprising: 
submitting the input signals to the pre-distortion map prior to the optical transmitter (Fig 2, Fig 3A, Fig 6, paragraphs [20][21][23][26][27] where the system 202 submits the input signals (e.g. OTU/OTN signals/frames at 258) to the pre-distortion map (i.e. a correspondence between each of Ix skew 204 and T1, Qx skew 212 and T2, Iy skew 220 and T3 and Qy skew 228 and T4) prior to the optical transmitter 200); and/or  
submitting output signals of the pre-distortion map to the optical transmitter (Fig 2, Fig 3A, Fig 6, paragraphs [20][21][23][26][27] where the system 202 submits output signals of the pre-distortion map (i.e. a correspondence between each of Ix skew 204 and T1, Qx skew 212 and T2, Iy skew 220 and T3 and Qy skew 228 and T4) to the optical transmitter 200). 
 
Regarding Claim 10, Conroy also discloses the method comprising: adjusting the model representation and/or the pre-distortion map based on output signals of the optical transmitter (Fig 2, Fig 3A, Fig 6, paragraphs [20][21][23][26][27] where the system 202 with the determination unit (e.g. 248) adjusts the model representation (i.e. from a Timing Voltage to a Corrected Timing Voltage as shown in Fig 3A) based on output signals of the optical transmitter 200). 
 
Regarding Claim 11, Conroy also discloses the method wherein the sequence of input signals comprises signals of a plurality of polarization states (Fig 2, Fig 3A, Fig 4, Fig 6, paragraphs [33][34] where a sequence of input signals (e.g. OTU/OTN signals/frames at 258) comprises signals of a plurality of polarization states (i.e. x and y)), and determining a model representation for the optical transmitter comprises determining a first model representation corresponding to a first polarization state, and determining a second model representation corresponding to a second polarization state different from the first polarization state (Fig 2, Fig 3A, Fig 4, Fig 5, Fig 6, paragraphs [33][34][35] where a system 202 determines a model representation (i.e. a Timing Voltage for Vx or a Timing Voltage for Vy as shown by Fig 5) for an optical transmitter 200 and comprises the system 202 determining a first model representation (i.e. a Timing Voltage for Vx as shown by Fig 5) corresponding to a first polarization state (i.e. x) and determining a second model representation (i.e. a Timing Voltage for Vy as shown by Fig 5) corresponding to a second polarization state (i.e. y) different from the first polarization state (i.e. x)).   

Regarding Claim 13, Conroy discloses a system for determining a model representation for an optical transmitter, comprising: 
a determination unit adapted to determine a quantity of a subsequence of output signals of an optical transmitter (Fig 2, Fig 6, paragraphs [20][21][23][38] where a system 202 has a determination unit (e.g. 248) adapted to determine a quantity (intensity) of a subsequence of output signals (Ix, Qx, Iy, Qy) (e.g. at 246) of an optical transmitter 200), the output signals being emitted in response to a sequence of input signals provided to the optical transmitter (Fig 2, Fig 6, paragraphs [20][21][25] where the subsequence of output signals (Ix, Qx, Iy, Qy) (e.g. at 246) are emitted in response to a sequence of input signals (e.g. OTU/OTN signals/frames at 258) provided to the optical transmitter 200); and     
an analysis unit adapted to determine a model representation for the optical transmitter from the determined quantity (Fig 2, Fig 3A, Fig 6, paragraphs [20][21][23][26][27] where the system 202 has an analysis unit (e.g. 248) adapted to determine a model representation (i.e. a Timing Voltage as shown in Fig 3A) for the optical transmitter 200 from the determined quantity (intensity));  
wherein the quantity only represents a part of the information encoded in the subsequence of the output signals (Fig 2, Fig 3A, Fig 6, paragraphs [20][21][23] where the quantity (intensity) only represents a part of information encoded in the subsequence of output signals (Ix, Qx, Iy, Qy) (e.g. at 246)).   
  
Regarding Claim 14, Conroy also discloses the system wherein the analysis unit is adapted to determine a pre-distortion map from the model representation (Fig 2, Fig 3A, 
 
Regarding Claim 15, Conroy also discloses the system further comprising a pre-distortion unit upstream of the optical transmitter, wherein the pre-distortion unit implements the pre-distortion map (Fig 2, Fig 3A, Fig 6, paragraphs [20][21][23][26][27] where the system 202 has a pre-distortion unit (i.e. Ix skew 204, Qx skew 212, Iy skew 220, Qy skew 228) upstream of the optical transmitter 200 and where the pre-distortion unit (i.e. Ix skew 204, Qx skew 212, Iy skew 220, Qy skew 228) implements the pre-distortion map (i.e. a correspondence between each of Ix skew 204 and T1, Qx skew 212 and T2, Iy skew 220 and T3 and Qy skew 228 and T4)). 
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 7 rejected under 35 U.S.C. 103 as being unpatentable over Conroy et al (US Pub 20100080570) in view of WolframMathWorld (Ansatz).
 
Regarding Claim 7, Conroy also discloses the method wherein determining the model representation comprises: providing an mathematical statement for the model representation (Fig 2, Fig 3A, Fig 6, paragraphs [20][21][23][26][27][32] where the system 202 determines the model representation (i.e. a Timing Voltage as shown in Fig 3A) and comprises the system 202 providing a mathematical statement (e.g. T34=T24-T23 a difference in time) for the model representation (i.e. a Timing Voltage as shown in Fig 3A)), the mathematical statement comprising at least one parameter, and determining the at least one parameter based on the determined quantity (Fig 2, Fig 3A, Fig 6, paragraphs [20][21][23][26][27][32] where the mathematical statement (e.g. T34=T24-T23 a difference in time) comprises at least one parameter (i.e. time) and the system 202 determines the at least one parameter (i.e. time) based on the determined quantity (intensity)).       
Conroy fails to explicitly disclose the mathematical statement being an Ansatz.

a mathematical statement being an Ansatz (section “Ansatz” page 1 where a mathematical statement is an Ansatz).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the system 202 as described in Conroy, with the teachings of the Ansatz as described in WolframMathWorld. The motivation being is that as shown a mathematical statement can be an Ansatz and one of ordinary skill in the art can implement this concept into the system 202 as described in Conroy and have the system 202 with the mathematical statement (e.g. T34=T24-T23 a difference in time) being an Ansatz i.e. as an alternative so as to implement a known technique of assuming and/or guessing a form for the mathematical statement (e.g. T34=T24-T23 a difference in time) not based on any underlying theory or principle in order to facilitate and more quickly find a solution and which modification is a simple implementation of a known concept of a known Ansatz into a known system 202  for its improvement and for optimization and which modification yields predictable results.     

Claim 12 rejected under 35 U.S.C. 103 as being unpatentable over Conroy et al (US Pub 20100080570) in view of Nishihara et al (US Pub 20110229148).


Regarding Claim 12, Conroy fails to explicitly disclose a computer program comprising computer-readable instructions that are adapted to implement, when processed on a computer, a method according to claim 1. 
However, Nishihara discloses

Therefore, it would have been obvious to one of ordinary skill in the art to modify the system 202 as described in Conroy, with the teachings of the computer program as described in Nishihara. The motivation being is that as shown an optical modulation apparatus (100) can have a computer program comprising computer-readable instructions adapted to implement, when processed on a computer, a method and one of ordinary skill in the art can implement this concept into the system 202 as described in Conroy and have the system 202 with a computer program comprising computer-readable instructions adapted to implement, when processed on a computer, the method of caim1 i.e. as an alternative so as to have a known method being implemented in a computer program in order to increase its use and accessibility since computers are well known and common and which modification is a simple implementation of a known concept of a known computer program into a known system 202  for its improvement and for optimization and which modification yields predictable results.     


Conclusion
The prior art relevant to the Applicant’s disclosure and not relied upon is the following:

Nomura et al (US Pub 20180367220) and more specifically Fig 1.

Nakashima et al (US Pub 20160099776) and more specifically Fig 5.

Tanaka et al (US Pub 20120263456) and more specifically Fig 6.

Conroy et al (US Pub 20100061731) and more specifically Fig 2.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIBSON J SANCHEZ whose telephone number is (571)272-0868.  The examiner can normally be reached on Mon-Fri 10:00-6:00.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Kenneth Vanderpuye can be reached on 5712723078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/DIBSON J SANCHEZ/Primary Examiner, Art Unit 2636